     Case 2:13-cv-01591-DJH-DMF Document 227 Filed 10/09/18 Page 1 of 27




 1                                                                                         SKC

 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    David M Garcia,                               No. CV-13-01591-PHX-DJH (DMF)
10                         Plaintiff,               ORDER
11    v.
12
      Charles L. Ryan, et al.,
13
                           Defendants.
14
15           Plaintiff David M Garcia, who was previously confined in the Arizona State
16    Prison Complex (ASPC)-Tucson and the ASPC-Lewis, brought this civil rights action
17    pursuant to 42 U.S.C. § 1983 and Arizona state law.1         Defendants Ryan, Moody,
18    McCutcheon, Kokemor, Thomas, Puri, Patrick, Luker, and Runge filed a Motion for
19    Summary Judgment. (Doc. 179). Plaintiff filed a Response (Doc. 209), and Defendants
20    filed a Motion for Leave to Exceed Page Limit Re Reply (Doc. 224) and lodged a
21    proposed Reply (Doc. 225).
22           The Court will grant Defendants’ Motion for Summary Judgment and will grant in
23    part and deny in part Defendants’ Motion for Leave to Exceed Page Limit.
24    ....
25
26           1
              Plaintiff filed his initial Complaint and a First Amended Complaint pro se, while
27    he was incarcerated. (Docs. 1, 8.) After his release from prison, Plaintiff obtained
      counsel and sought and obtained leave through counsel to file his Second and Third
28    Amended Complaints. Plaintiff is now proceeding through counsel, and his Third
      Amended Complaint (Doc. 89) is the operative Complaint.
     Case 2:13-cv-01591-DJH-DMF Document 227 Filed 10/09/18 Page 2 of 27




 1    I.     Background
 2          A.     Original Complaint
 3          On August 5, 2014, Plaintiff initiated this action pro se. (Doc. 1.) In his original
 4    two-count Complaint, Plaintiff named multiple Defendants, including the Arizona
 5    Department of Corrections (ADC) Director Charles Ryan; a number of other ADC
 6    officials and Correctional Officers (COs); and Corizon Health Services (“Corizon”), the
 7    private company contracted to provide medical care to ADC inmates. (Id. at 3−5.)
 8    Plaintiff asserted Eighth Amendment threat-to-safety and medical care claims arising
 9    from injuries he suffered when he was assaulted during a prisoner riot at ASPC-Tucson
10    on September 20, 2012, and from Corizon’s subsequent failures to provide him adequate
11    medical treatment for his traumatic head and brain injuries, vision problems, speech
12    problems, severe headaches, loss of balance, and “not being able to clearly think out
13    problems.” (Id. at 6−7.) On screening under 28 U.S.C. § 1915A(a), the Court dismissed
14    the Complaint with leave to amend for failure to state a claim. (Doc. 6.)
15          B.     First Amended Complaint
16          On February 13, 2014, Plaintiff filed a First Amended Complaint (FAC), in which
17    he alleged additional facts and added several Defendants, including three fictitiously
18    named COs (“Doe Defendants”). (Doc. 8.) On screening under 28 U.S.C. § 1915A(a),
19    the Court found that Plaintiff stated claims against the three Doe Defendants, gave
20    Plaintiff 60 days to discover the identities of those Defendants, and dismissed the
21    remaining claims and Defendants for failure to state a claim. (Doc. 14.)
22          Plaintiff was subsequently transferred to ASPC-Lewis, and on January 21, 2015,
23    he filed a Motion for Extension of Time, requesting additional time to discover the
24    identities of the Doe Defendants on the ground that, due to e-filing issues, he had not
25    received the Court’s Screening Order until January 14, 2015. (Doc. 16.) The Court
26    granted Plaintiff an additional 30 days “to discover by subpoena, or otherwise, the
27    identities of Defendants Doe 1, Doe 2, and Doe 3 and to file a ‘notice of substitution’
28    providing the Defendants’ names in place of Doe 1, Doe 2, and Doe 3.” (Doc. 17 at 3.)



                                                 -2-
     Case 2:13-cv-01591-DJH-DMF Document 227 Filed 10/09/18 Page 3 of 27




 1          On March 26, 2015, Plaintiff filed another Motion for Extension of Time, this time
 2    requesting additional time to name the Doe Defendants on the ground that he had twice
 3    attempted to serve subpoenas seeking this information—first by mistakenly e-filing only
 4    one side of the pages, and second by mailing the subpoenas absent a Court Order—both
 5    of which attempts were unsuccessful. (Doc. 22.) The Court granted this Motion and
 6    gave Plaintiff a 30-day extension to learn and substitute the actual names of the Doe
 7    Defendants. (Doc. 23.)
 8          On April 30, 2015, Plaintiff submitted subpoenas to the Court in which he
 9    requested that ADC Director Ryan produce incident reports from the riot at Santa Rita
10    Unit on September 20, 2012 and the names and last known addresses of the COs working
11    at Santa Rita Unit at that time. (Doc. 26 at 7, 8.). The Court ordered the U.S. Marshal
12    Service to serve these subpoenas, and service was executed on June 23, 2015. (See
13    Docs. 28−30.) On July 30, 2015, Plaintiff filed a Notice of Substitution in which he
14    identified the three Doe Defendants as Sergeant Ian Thompson and COs Minerette Jasso
15    and Martin Pacheco (Doc. 31), and the Court made these substitutions and ordered
16    service on these Defendants. (Doc. 32.)
17          C.     Second Amended Complaint
18          On November 15, 2016, Plaintiff, acting through counsel, filed a Motion for Leave
19    to Amend and attached a Proposed Second Amended Complaint (SAC) (Doc. 65), and
20    Magistrate Judge Fine issued a Report and Recommendation (R&R), recommending that
21    the Motion be granted in part and denied in part. (Doc. 68.) After considering Plaintiff’s
22    objections, the Court adopted the R&R in part and permitted Plaintiff to file a clean copy
23    of his SAC consistent with the Court’s Order. (Doc. 73.) On February 15, 2017, Plaintiff
24    filed the SAC, in which he asserted claims against Ryan and other ADC staff, additional
25    COs, Corizon, and Corizon staff. (Doc. 77.) Plaintiff subsequently moved to amend to
26    add Wexford Health Services, Inc. (“Wexford”) as a defendant on the ground that he only
27    became aware when Corizon answered the SAC that Corizon did not start providing
28    medical services to ADC inmates until March 4, 2013, and that Wexford had been ADC’s



                                                -3-
     Case 2:13-cv-01591-DJH-DMF Document 227 Filed 10/09/18 Page 4 of 27




 1    contracted private medical care provider at the time of Plaintiff’s September 20, 2012
 2    assault until March 3, 2013. (Doc. 94 at 3.) The Court granted the Motion to Amend
 3    (Doc. 97), and on June 23, 2017, Plaintiff filed his Third Amended Complaint (TAC).
 4    (Doc. 98.)
 5          D.     Third Amended Complaint
 6          In his five-count TAC, Plaintiff sues ADC Director Charles Ryan and his spouse;
 7    a number of other ADC officials and COs and their spouses; Wexford; Corizon; unknown
 8    ADC employees, John and Jane Does 1−40; and unknown Corizon employees, John and
 9    Jane Does 41−80. (Doc. 98 ¶¶ 9−34.)
10          In Count One, Plaintiff asserts Eighth and Fourteenth Amendment claims against
11    Wexford, Corizon, a number of individual Corizon Defendants, and moving Defendants
12    Ryan, CO III McCutcheon, Warden Chris Moody, CO J. Kokemor, and Deputy Warden
13    C. Thomas based on their alleged deliberate indifference to his serious medical needs.
14    (Id. ¶¶ 205−14.)    In Count Two, he asserts policy-based Eighth and Fourteenth
15    Amendment claims against Wexford and Corizon. (Id. ¶¶ 215−220.) In Count Three, he
16    asserts Eighth and Fourteenth Amendment threat-to-safety and failure-to-protect claims
17    against a number of individual Defendants, including moving Defendants COs Puri,
18    Pacheco, Runge, Patrick, and Luker.       (Id. ¶¶ 221−26.)   In Count Four, he asserts
19    negligence and gross negligence claims against Wexford, Corizon, and individual
20    Corizon Defendants. (Id. ¶¶ 227−233.) And in Count Five, he asserts negligent hiring,
21    training, supervision, and retention claims against Wexford, Corizon, and Corizon
22    employees Brenda Rojas, and Cameron Lewis. (Id. ¶¶ 234−38.)
23          The Court previously granted summary judgment to Wexford on statute of
24    limitations grounds and has entered a final judgment of dismissal only as to Wexford.
25    (Docs. 170; 222.)
26    II.   Summary Judgment Standard
27          A court must grant summary judgment “if the movant shows that there is no
28    genuine dispute as to any material fact and the movant is entitled to judgment as a matter



                                                -4-
     Case 2:13-cv-01591-DJH-DMF Document 227 Filed 10/09/18 Page 5 of 27




 1    of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23
 2    (1986). The movant bears the initial responsibility of presenting the basis for its motion
 3    and identifying those portions of the record, together with affidavits, if any, that it
 4    believes demonstrate the absence of a genuine issue of material fact. Celotex, 477 U.S. at
 5    323.
 6           If the movant fails to carry its initial burden of production, the nonmovant need
 7    not produce anything. Nissan Fire & Marine Ins. Co., Ltd. v. Fritz Co., Inc., 210 F.3d
 8    1099, 1102-03 (9th Cir. 2000). But if the movant meets its initial responsibility, the
 9    burden shifts to the nonmovant to demonstrate the existence of a factual dispute and that
10    the fact in contention is material, i.e., a fact that might affect the outcome of the suit
11    under the governing law, and that the dispute is genuine, i.e., the evidence is such that a
12    reasonable jury could return a verdict for the nonmovant. Anderson v. Liberty Lobby,
13    Inc., 477 U.S. 242, 248, 250 (1986); see Triton Energy Corp. v. Square D. Co., 68 F.3d
14    1216, 1221 (9th Cir. 1995). The nonmovant need not establish a material issue of fact
15    conclusively in its favor, First Nat’l Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 288-
16    89 (1968); however, it must “come forward with specific facts showing that there is a
17    genuine issue for trial.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475
18    U.S. 574, 587 (1986) (internal citation omitted); see Fed. R. Civ. P. 56(c)(1).
19           At summary judgment, the judge’s function is not to weigh the evidence and
20    determine the truth but to determine whether there is a genuine issue for trial. Anderson,
21    477 U.S. at 249. In its analysis, the court must believe the nonmovant’s evidence and
22    draw all inferences in the nonmovant’s favor. Id. at 255. The court need consider only
23    the cited materials, but it may consider any other materials in the record. Fed. R. Civ. P.
24    56(c)(3).
25    III.   Facts
26           A.      Defendants’ Failure to Comply with Local Rule 56.1
27           Under Local Rule of Civil Procedure (LRCiv) 56.1, a party moving for summary
28    judgment must include in its required separate statement of facts “only those facts that the



                                                  -5-
     Case 2:13-cv-01591-DJH-DMF Document 227 Filed 10/09/18 Page 6 of 27




 1    Court needs to decide the motion” and should not include “[o]ther undisputed facts (such
 2    as those providing background about the case or parties).” In their Separate Statement of
 3    Facts, Defendants provide facts almost exclusively about the prior filings and Orders in
 4    this action, which are undisputed and are already set forth on the record before the Court.
 5    (See Doc. 180 ¶¶ 17−79.)        Under Rule 56.1, these facts “may be included in the
 6    memorandum of law, but should not be included in the separate statement of facts.” The
 7    Court therefore will not separately set forth these facts.
 8           The only additional facts Defendants provide pertain to ADC’s prison grievance
 9    process and the grievances Plaintiff filed regarding the September 20, 2012 riot and
10    assault. (Id. ¶¶ 1−16.) Defendants include these facts to show how long the statute of
11    limitations was tolled while Plaintiff pursued his administrative remedies on his claims.
12    (See Doc. 179 at 18.) The Court will therefore include only the facts that are relevant to
13    Plaintiff’s completion of the administrative grievance process.       Defendants do not
14    provide any underlying facts about the September 20, 2012 assault or Plaintiff’s medical
15    care that are the bases of Plaintiff’s clams.
16           B.     Defendants’ Relevant Undisputed Facts
17           ADC has a grievance process governed by Department Order (DO) 802, which is
18    available to inmates to grieve issues related to their conditions of confinement. (Doc. 180
19    ¶¶ 3−5.) DO 802 was in effect during the time Plaintiff filed grievances regarding his
20    alleged injuries in the September 20, 2012 assault. (Id. ¶ 3.) For non-medical grievances,
21    DO 802 involves up to four consecutive steps: (1) attempting informal resolution by
22    discussing the issue with relevant staff or by filing an informal complaint resolution with
23    the inmate’s CO III; (2) filing a formal grievance with the inmate’s CO IV; (3) filing a
24    first-level appeal to the Warden; and (4) filing an appeal to the Director. (Id. ¶¶ 7−11.)
25    On January 13, 2013, Plaintiff began this process by filing an Inmate Letter, in which he
26    complained that two CO IIs opened a locked gate during a race riot, allowing rioting
27    inmates in a fenced-in area to rush into the adjoining fenced-in area where Plaintiff was
28    walking and to attack and almost kill Plaintiff.         (Doc. 180 ¶ 14; Doc. 210 (Pl.’s



                                                      -6-
     Case 2:13-cv-01591-DJH-DMF Document 227 Filed 10/09/18 Page 7 of 27




 1    Controverting Statement of Facts) ¶ 14; see Doc. 209-1 at 13.) Plaintiff followed this
 2    Inmate Letter with a formal Inmate Grievance on February 2, 2013 (Doc. 209-1 at 11), an
 3    Inmate Grievance Appeal on March 11, 2013 (id. at 9), and a final Inmate Grievance
 4    Appeal on April 11, 2013 (id. at 7), which the Director responded to on May 28, 2013 (id.
 5    at 6), thereby ending the formal grievance process. (Doc. 180 ¶¶ 14−15; Doc. 210 ¶
 6    14−15.) This entire process took a total of 136 days. (Doc. 180 ¶ 16; Doc. 210 ¶ 16.)
 7           C.     Plaintiff’s Additional Relevant Undisputed Facts
 8           On September 20, 2012, COs Puri, Pacheco, and Jasso were assigned to Yard 3
 9    when the prisoners on that yard began to fight each other. (Doc. 211 (Pl.’s Separate
10    Statement of Facts) ¶¶ 32, 36.) Puri directed the other officers from the control room,
11    and Jasso initiated an Incident Command System (ICS). (Id. ¶¶ 35, 37.) Jasso went to
12    the gate, and when CO Runge saw Jasso at the gate, Runge told Pacheco to “get out of
13    there,” but he did not tell Jasso to open the gate. (Id. ¶¶ 38−39.) Jasso unlocked the gate,
14    and the fighting prisoners swarmed out of the gate and into the recreation yard between
15    the four buildings on Santa Rita Unit. (Id. ¶¶ 40−41.)
16           At that time, Plaintiff was housed in Santa Rita Unit, Building 4, and he was
17    walking back to Yard 4 after going to medical to receive an insulin shot for his diabetes.
18    (Id. ¶¶ 29−31, 42.) Plaintiff witnessed inmates fighting near the Yard 3 gate and a riot
19    break out between black, white, and Hispanic inmates in Yard 3. (Id. ¶¶ 42−43, 46.) A
20    large group of inmates came out of Yard 3 and began to chase after Plaintiff, and Plaintiff
21    attempted to enter Yard 4 to escape, but the gate was locked; he also attempted to climb
22    the gate, but the inmates attacked him. (Id. ¶¶ 46−48; Doc. 226 at 4, 20−21.) CO Luker
23    was able to see the riot from where he was stationed in the kitchen, and he saw black
24    inmates leave Yard 3; he also saw an inmate kicking Plaintiff in the face, and he ran
25    towards Plaintiff with gas, causing the other inmate to run away. (Id. ¶¶ 49−52.)
26           Plaintiff was taken to the University Medical Center in Tucson for a reported
27    “assault[] with some unknown blunt object in a prison riot.” (Id. ¶ 53, Doc. 226 at 47.)
28    According to Plaintiff’s emergency room assessment, Plaintiff complained of head and



                                                 -7-
     Case 2:13-cv-01591-DJH-DMF Document 227 Filed 10/09/18 Page 8 of 27




 1    face pain but “was unclear as to what happened.” (Doc. 226 at 48.) After imaging and
 2    consultation with neurosurgery, Plaintiff was taken to the operating room for an emergent
 3    craniotomy for intracranial bleeding. (Id.) He was diagnosed with subdural hematoma,
 4    epidural hematoma, subarachnoid hemorrhage, skull fracture, and pneumothorax. (Id.)
 5    Plaintiff subsequently received care and therapy at the Select Specialty Hospital from
 6    October 3, 2012 to October 25, 2012, when he was discharged back to ADC with
 7    instructions for further rehabilitation. (Id. at 64−65.)
 8           On January 13, 2013, Plaintiff filed an Informal Complaint2 regarding his assault.
 9    (Id. ¶ 56; Doc. 201-1 at 12.)3 As part of his Response to this Informal Complaint, CO III
10    Kokemor disclaimed that any officers named Alvarez and Martinez—whom Plaintiff had
11    apparently identified as working at Santa Rita Unit and opening the gate when the riot
12    occurred—worked at Santa Rita Unit or were involved in opening the gate. (Doc. 201-1
13    at 12.) Kokemor also stated that the staff who opened the gate were “not listed and so I
14    will not pass that along.” (Id.) In a later Response to the same Informal Complaint,
15    Kokemor stated that he was responding to Plaintiff’s “specific request for names of the
16    officer[s] who were working at Santa Rita 09/20/2013 at 5:00 p/m [sic] this information I
17
             2
18             In Defendants’ facts, this same Informal Complaint is referred to as an Inmate
      Letter. (See Doc. 180 ¶ 14.)
19
             3
               Paragraph 56 of Plaintiff’s Statement of Facts states that, “[d]ue to the events of
20    September 20, 2012, including, but not limited to the injuries Plaintiff suffered and his
21    complete lack of knowledge as to what happened and who was involved, Plaintiff
      submitted an Inmate Informal Complaint on January 13, beginning the administrative
22    grievance process.” (Doc. 211 ¶ 56.) To the extent Plaintiff relies on this paragraph to
23    show that he started the grievance process, this assertion is supported by his citation to
      CO III Kokemor’s Response to his Informal Complaint. (See Doc. 201-1 at 12.) To the
24    extent, however, that Plaintiff also relies on this paragraph to show that he was too
25    incapacitated after his assault and surgeries to know who and/or how many officers were
      responsible for failing to protect him during the riot (see Doc. 209 at 10, 12), this
26    paragraph is unsupported by citations to any affidavit testimony or other evidence in the
27    record and is also too vague to show what Plaintiff knew and did not know about the
      relevant events of September 20, 2012. Plaintiff’s counsel should be aware that
28    arguments and statements of counsel are not evidence. See Barcamerica Int’ l USA Trust
      v. Tyfield Importers, Inc., 289 F.3d 589, 593 n.4 (9th Cir. 2002).

                                                   -8-
     Case 2:13-cv-01591-DJH-DMF Document 227 Filed 10/09/18 Page 9 of 27




 1    am unable to accurately verify. Therefore I am unable to resolve your issue for you at
 2    this time.” (Doc. 26 at 6.)
 3    IV.    Discussion
 4           A.     Failure to State a Claim
 5           Defendants first argue that Plaintiff’s claims against Warden Moody must be
 6    dismissed because Plaintiff has not alleged any non-conclusory facts showing that Moody
 7    was personally involved in the deprivation of Plaintiff’s civil rights. (Doc. 179 at 10.)
 8    They note that this Court found in two prior screening Orders in this case that a
 9    supervisor cannot be sued for the alleged constitutional violations of his subordinates
10    unless he either directed or participated in the violations or knew of the violations and
11    failed to act to prevent them. (Id. at 10−11.) From this, Defendants argue that the “law
12    of the case” entitles Moody to summary judgment. (Id.) Similarly, with respect to
13    Director Ryan, CO III McCutcheon, CO Kokemor, and Deputy Warden Thomas,
14    Defendants argue that Plaintiff alleges that these Defendants responded to inmate
15    grievances, and because the Court previously found that the denial of grievances alone
16    does not constitute unconstitutional behavior, the “law of the case” also entitles these
17    Defendants to summary judgment. (Id.) Finally, Defendants argue as to all moving
18    Defendants that Plaintiff’s allegations in the TAC are insufficient to state a claim. (Id. at
19    11−17.)
20           All of these arguments, whether asserted as flowing from “the law of the case” or
21    set forth with more specificity as to the particular claims, effectively argue for dismissal
22    for failure to state a claim under Federal Rule of Civil Procedure 12(b)(6). Because the
23    Court did not specifically screen Plaintiff’s SAC for failure to state a claim as to
24    Defendants Moody, Ryan, McCutcheon, Kokemor, and Thomas when it permitted
25    Plaintiff to file the SAC (see Doc. 73 (Order accepting Magistrate Judge Fine’s Report
26    and Recommendation)), and Plaintiff’s TAC relevantly reiterates the same claims against
27    these Defendants, the Court will now screen the TAC pursuant to 28 U.S.C. § 1915A(a)
28



                                                  -9-
     Case 2:13-cv-01591-DJH-DMF Document 227 Filed 10/09/18 Page 10 of 27




 1     with respect to whether Plaintiff states viable claims against Defendants Moody, Ryan,
 2     McCutcheon, Kokemor, and Thomas under Rule 12(b)(6).4
 3            Dismissal of the complaint, or any claim within it, under Rule 12(b)(6) may be
 4     based on either a “‘lack of a cognizable legal theory’ or ‘the absence of sufficient facts
 5     alleged under a cognizable legal theory.’” Johnson v. Riverside Healthcare Sys., LP, 534
 6     F.3d 1116, 1121-22 (9th Cir. 2008) (quoting Balistreri v. Pacifica Police Dep’t, 901 F.2d
 7     696, 699 (9th Cir. 1990)). A complaint must contain “enough facts to state a claim to
 8     relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570
 9     (2007); see Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009). But “[s]pecific facts are not
10     necessary; the statement need only give the defendant fair notice of what . . . the claim is
11     and the grounds upon which it rests.” Erickson v. Pardus, 551 U.S. 89, 93 (2007)
12     (internal quotation omitted).
13            To state a claim under § 1983, plaintiffs must allege that they suffered a specific
14     injury as a result of specific conduct of a defendant and show an affirmative link between
15     the injury and the conduct of that defendant. See Rizzo v. Goode, 423 U.S. 362, 371-72,
16     377 (1976). There is no respondeat superior liability under § 1983, and therefore, a
17     defendant’s position as the supervisor of persons who allegedly violated a plaintiff’s
18     constitutional rights does not impose liability. Monell v. Dep’t of Soc. Servs. of New
19     York, 436 U.S. 658, 659 (1978); Hamilton v. Endell, 981 F.2d 1062, 1067 (9th Cir. 1992);
20     Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989). “Because vicarious liability is
21     inapplicable to § 1983 suits, a plaintiff must plead that each Government-official
22
              4
23              As to the additional Defendants named for allegedly failing to protect Plaintiff
       during the prison riot, Magistrate Judge Fine found in her R&R that Plaintiff stated viable
24     claims against Defendants Puri, Pacheco, Runge, Jasso, Patrick, Luker, Thompson, and
25     Baker in Count Three and recommended that Plaintiff be permitted to file his SAC with
       respect to these Defendants in Count Three. (Doc. 68 at 15.) Defendants did not file an
26     objection to the R&R, and the Court adopted this recommendation. (Doc. 73 at 4.) For
27     the reasons already discussed in the R&R, the Court finds that Plaintiff states claims
       against these Defendants and will not repeat that analysis here or address Defendants’
28     arguments that Plaintiff also fails to state a claim in the TAC as to moving Defendants
       Puri, Runge, Patrick, and Luker. (See Doc. 179 at 16−17.)

                                                  - 10 -
     Case 2:13-cv-01591-DJH-DMF Document 227 Filed 10/09/18 Page 11 of 27




 1     defendant, through the official’s own individual actions, has violated the Constitution.”
 2     Iqbal, 556 U.S. at 676. “A plaintiff must allege facts, not simply conclusions, that show
 3     that an individual was personally involved in the deprivation of his civil rights.” Barren
 4     v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998).
 5           Additionally, to state an Eighth Amendment medical care claim, a plaintiff must
 6     allege facts showing that a defendant was deliberately indifferent to a serious medical
 7     need. Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006).5 Deliberate indifference in
 8     the medical context may be shown by a purposeful act or failure to respond to a
 9     prisoner’s pain or possible medical need and harm caused by the indifference. Jett, 439
10     F.3d at 1096.      Deliberate indifference may also be shown when a prison official
11     intentionally denies, delays, or interferes with medical treatment or by the way prison
12     medical providers respond to the prisoner’s medical needs. Estelle v. Gamble, 429 U.S.
13     97, 104-05 (1976); Jett, 439 F.3d at 1096.
14                  1.      Defendant Moody
15           Plaintiff alleges that Defendant Moody “was employed by the ADOC as the
16     Warden of Lewis Prison” and was responsible “for the overall management and
17     operations of Lewis Prison, including providing a safe and secure environment for
18     inmates and staff.” (Doc. 96 ¶ 19.) Plaintiff further alleges that he was “in the care,
19     custody and control” of Moody, and that Moody and other ADC officials were aware of
20     Plaintiff’s diabetes and traumatic brain injury and “deliberately failed to assure that
21     [Plaintiff] received medical evaluations and treatment” while he was under their care.
22     (Id. ¶¶ 208−09.)
23
24           5
                Although Plaintiff purports to bring his medical care claims under both the
25     Eighth and Fourteenth Amendments, because Plaintiff was serving a prison sentence, the
       more specific Eighth Amendment prohibition against cruel and unusual punishment
26     applies to his medical care claims. Where a particular constitutional Amendment protects
27     against a particular sort of government behavior, “that Amendment, not the more
       generalized notion of substantive due process, must be the guide for analyzing such a
28     claim.” Albright v. Oliver, 510 U.S. 266, 273 (1994) (internal quotations and citation
       omitted).

                                                    - 11 -
     Case 2:13-cv-01591-DJH-DMF Document 227 Filed 10/09/18 Page 12 of 27




 1            Absent any facts concerning specific actions Moody took or failed to take to
 2     ensure Plaintiff’s proper medical treatment, these allegations are insufficient to state an
 3     Eighth Amendment medical care claim against Moody. In essence, Plaintiff seeks to
 4     hold Moody liable merely for being a supervisor at ASPC-Lewis during the times
 5     Plaintiff experienced medical needs and not for any alleged actions Moody personally
 6     took in violation of Plaintiff’s constitutional rights. As noted, there is no vicarious
 7     liability under § 1983, and merely being the Warden at ASPC-Lewis during the time of
 8     Plaintiff’s alleged injuries is not a sufficient basis to state a constitutional claim against
 9     Moody. See Iqbal, 556 U.S. at 676.
10                   2.     Defendants Ryan, McCutcheon, Kokemor and Thomas
11            Plaintiff initially makes the same conclusory allegations against Defendants Ryan,
12     McCutcheon, Kokemor and Thomas that he makes against Moody, whereby he attempts
13     to hold these Defendants liable solely because they are ADC officials whom he alleges
14     were responsible for his overall care at the time of his injuries. (Id. ¶¶ 18, 19, 20, 28, 29,
15     208−09.)    For the reasons already discussed with respect to Moody, such general
16     allegations are insufficient to state § 1983 claims against any of these Defendants.
17            Plaintiff additionally alleges that each of these Defendants responded to
18     grievances he filed concerning his assault and injuries. (See id. ¶¶ 141, 152 (Ryan),
19     ¶¶ 145−147 (McCutcheon), ¶¶ 125−28 and 133 (Kokemor), ¶¶ 135−136 (Thomas).)
20     Whether or not these Defendants can be held liable under § 1983 on the basis of their
21     grievance responses depends on whether those responses constituted a failure to act that
22     subjected Plaintiff to further harm. Under Ninth Circuit law, a defendant can be liable for
23     failure to act, Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989), but whether a
24     defendant’ s denial of administrative grievances is sufficient to state a claim for failure to
25     act depends on several factors, including whether the alleged constitutional violation was
26     ongoing, see, e.g., Flanory v. Bonn, 604 F.3d 249, 256 (6th Cir. 2010), and whether the
27     defendant who responded to the grievance had authority to take action to remedy the
28     alleged violation, see Bonner v. Outlaw, 552 F.3d 673, 679 (8th Cir. 2009). A prison



                                                   - 12 -
     Case 2:13-cv-01591-DJH-DMF Document 227 Filed 10/09/18 Page 13 of 27




 1     administrator can be held liable for deliberate indifference to a prisoner’s medical needs
 2     if he “knowingly fail[s] to respond to an inmate’s requests for help.” Peralta v. Dillard,
 3     744 F.3d 1076, 1086 (9th Cir. 2014). However, when responding to medical grievances,
 4     a non-medical administrator may rely on, and is not required to second guess, the
 5     judgments of qualified medical professionals. (Id.)
 6            Plaintiff’s claim against CO III Kokemor is based solely on Kokemor’s responses
 7     to Plaintiff’s January 31, 2013 informal complaint and his March 11, 2013 formal
 8     grievance, in which Plaintiff alleges he requested the names of the officers who opened
 9     the gate to Yard 3 during the prison riot that caused him harm. (Id. ¶¶ 125, 132.)
10     Plaintiff alleges that Kokemor refused to provide him the names and badge numbers of
11     the officers involved and stated that the requested information could not be verified and
12     he could not provide the answers Plaintiff sought.         (Id. ¶¶ 127−128, 133.)        These
13     allegations do not show that Kokemor knew of and failed to prevent any ongoing threats
14     to Plaintiff’s health and safety and are thereby insufficient to state a § 1983 claim.
15            Plaintiff next alleges that he filed a grievance appeal with Deputy Warden
16     Thomas, and Thomas responded to that appeal by denying that ADC staff was
17     responsible for Plaintiff’s injuries and stating that Plaintiff had received medical care.
18     (Id. ¶¶ 134−36.) These allegations are insufficient to show that Thomas knew of and
19     failed to prevent any ongoing harm and are likewise insufficient to state a § 1983 claim.
20            Plaintiff further alleges that he filed a final grievance appeal on the same issue
21     with Director Ryan, and Ryan responded as follows:
22                   Your grievance appeal has been reviewed at Central Office
                     and the Warden’s response is affirmed. Your injuries are
23
                     unfortunate. However, staff is not responsible for the actions
24                   of other inmates during a disturbance. It should also be noted
                     that staff attempted in good faith to minimize injuries and
25                   property damage during the incident. You were provided
26                   immediate medical attention following the incident and will
                     continue to as necessary. No further action is warranted in
27                   this matter.
28



                                                   - 13 -
     Case 2:13-cv-01591-DJH-DMF Document 227 Filed 10/09/18 Page 14 of 27




 1     (Id. ¶¶ 137, 141.) This response is similarly insufficient to show that Ryan knew of and
 2     failed to prevent any ongoing harm to Plaintiff. The events Plaintiff complained of had
 3     already taken place, and Plaintiff alleges no facts from which to infer that Ryan’s
 4     response to his grievance appeal caused him additional harm or injury upon which to base
 5     a constitutional claim.
 6            Plaintiff’s only other allegations regarding Director Ryan pertain to Ryan’s answer
 7     to Plaintiff’s March 8, 2014 grievance appeal regarding Plaintiff’s medical treatment.
 8     (Id. ¶¶ 150−152.) Ryan’s alleged response recounts Plaintiff’s medical care following his
 9     assault, including that he had received a craniotomy and two facial reconstruction
10     surgeries, he was being monitored by medical staff, he had been approved for physical
11     therapy and was scheduled for an appointment, and he had been prescribed pain
12     medications, but these medications had been discontinued after pain control was “no
13     longer deemed medically necessary.” (Id. at 152.) Ryan also stated that Plaintiff should
14     “submit a Health Needs Request (HNR)” for any additional concerns he wished to
15     discuss with a medical provider. (Id.) Under these alleged facts, whereby Ryan merely
16     answered a medical grievance, and in so doing, permissibly relied on the decisions of
17     qualified medical providers to address Plaintiff’s complaints, Plaintiff fails to state a
18     claim that Ryan showed deliberate indifference to his medical needs. See Peralta, 744
19     F.3d at 1086.
20            Plaintiff’s allegations against CO III McCutcheon pertain solely to McCutcheon’s
21     response to the initial medical grievance Plaintiff filed on January 29, 2014, which led to
22     Plaintiff’s March 12, 2014 grievance appeal to Director Ryan. Plaintiff alleges that he
23     requested specific relief in that grievance, including rehabilitative care, an investigation
24     as to why he had not received follow-up care after his brain surgeries, a pain management
25     plan, physical therapy, and a reprimand to Corizon for failing to provide him proper
26     medical treatment.        (Doc. 98 ¶ 144.)     Plaintiff alleges that McCutcheon merely
27     summarized Plaintiff’s medical complaints and stated that Plaintiff would be scheduled to
28     see a unit medical provider to discuss his concerns, but McCutcheon “did not address any



                                                    - 14 -
     Case 2:13-cv-01591-DJH-DMF Document 227 Filed 10/09/18 Page 15 of 27




 1     of Plaintiff David Garcia’s proposed items for relief.” (Id. ¶¶ 146−47.) Again, as a non-
 2     medical employee acting solely in an administrative role, McCutcheon permissibly relied
 3     on a referral to medical staff to address Plaintiff’s medical complaints. McCutcheon’s
 4     alleged failure to address Plaintiff’s additional requests for relief, such as for the
 5     investigation and censure of Corizon for failing to provide Plaintiff appropriate follow-up
 6     care for his surgeries, is also insufficient to state a constitutional claim. Plaintiff alleges
 7     no facts showing that McCutcheon had the authority to order an investigation and censure
 8     of Corizon, and even if McCutcheon had this authority, McCutcheon’s alleged failure to
 9     do these things, when at the same time he responded to Plaintiff’s medical needs by
10     stating that Plaintiff would be scheduled to see a medical provider, is insufficient to show
11     that McCutcheon acted with deliberate indifference to Plaintiff’s medical needs.
12            Because Plaintiff sues each of the above Defendants in their individual capacities
13     (see Doc. 98 ¶¶ 18, 19, 20, 28, 29), and he fails to allege any specific actions by these
14     Defendants sufficient to state § 1983 claims against them, the Court will dismiss
15     Plaintiff’s claims against these Defendants for failure to state a claim and will dismiss
16     Defendants Moody, Ryan, McCutcheon, Kokemor, and Thomas from this action.6
17            B.     Statute of Limitations
18            Defendants next argue that the statute of limitations bars Plaintiff’s claims.
19     (Doc. 179 at 17−23.)      Title 42 U.S.C. § 1983 does not include its own statute of
20
21
              6
                To the extent Plaintiff may have intended to assert a claim against Ryan in his
22     official capacity on the basis of Ryan’s alleged role as the final policymaker for ADC
23     (see Doc. 98 ¶ 18), the Court will not address whether Plaintiff alleges sufficient facts to
       state such a claim because a claim against Ryan in his official capacity is no different
24     from a claim against the state, and states have Eleventh Amendment immunity to suits for
25     damages. See Will v. Michigan Dep’t of State Police, 491 U.S. 58, 71 (1989) (“[A] suit
       against a state official in his or her official capacity is not a suit against the official but
26     rather is a suit against the official’s office. As such, it is no different from a suit against
27     the State itself.”) (internal citation omitted). Even though state officials may be sued in
       their official capacities for claims seeking only injunctive relief, Flint v. Dennison, 488
28     F.3d. 816, 825 (9th Cir. 2007), Plaintiff has not sought injunctive relief and therefore
       does not meet the narrow exception for stating such a claim. (See id.)

                                                   - 15 -
     Case 2:13-cv-01591-DJH-DMF Document 227 Filed 10/09/18 Page 16 of 27




 1     limitations. TwoRivers v. Lewis, 174 F.3d 987, 991 (1999). Therefore, federal courts
 2     apply the statute of limitations governing personal injury claims in the forum state,
 3     “along with the forum state’s law regarding tolling, including equitable tolling, except to
 4     the extent any of these laws is inconsistent with federal law.” Butler v. Nat’l Cmty.
 5     Renaissance of Cal., 766 F.3d 1191, 1198 (9th Cir. 2014) (citation omitted). In Arizona,
 6     the limitations period for personal injury claims is two years. TwoRivers, 174 F.3d at
 7     991; see also Ariz. Rev. Stat. § 12-542 (providing that actions for personal injury must be
 8     commenced within two years after the cause of action accrues).            “If the defendant
 9     establishes a prima facie case that the statute was applicable, the burden of going forward
10     shifts to the plaintiff to show its claims fall within a recognized exception to the statute.”
11     Kiley v. Jennings, Strouss & Salmon, 927 P.2d 796, 799 (Ariz. Ct. App. 1996).
12            Although the statute of limitations applicable to § 1983 claims is borrowed from
13     state law, federal law continues to govern when a § 1983 claim accrues. Wallace v. Kato,
14     549 U.S. 384, 388 (2007); TwoRivers, 174 F.3d at 991. Under federal law, a claim
15     accrues “when the plaintiff knows or has reason to know of the injury which is the basis
16     of the action.” TwoRivers, 174 F.3d at 991; Kimes v. Stone, 84 F.3d 1121, 1128 (9th Cir.
17     1996). Additionally, the statute of limitations is tolled while a prisoner plaintiff pursues
18     the mandatory exhaustion process. Soto v. Sweetman, 882 F.3d 865, 871 (9th Cir. 2018).
19            As to Defendants Moody, Puri, Patrick, Luker, and Runge, Defendants argue that
20     Plaintiff’s claims accrued at the time of the September 20, 2012 assault, when Plaintiff
21     knew of his injury, and deducting 136 days for the time the statute was tolled while
22     Plaintiff was pursuing the administrative grievance process, the statute began to run on
23     February 3, 2013, thereby requiring Plaintiff to file his claims by February 3, 2015.
24     (Doc. 179 at 18.) Defendants argue that because Plaintiff did not name these Defendants
25     until February 15, 2017, when he filed his SAC, his claims against them are untimely.
26     (Id.) They further argue that Plaintiff’s claims do not relate back to when Plaintiff filed
27     his original Complaint. (Id. at 18−20.)
28



                                                   - 16 -
     Case 2:13-cv-01591-DJH-DMF Document 227 Filed 10/09/18 Page 17 of 27




 1            Plaintiff does not dispute that he did not name the Defendants working at Santa
 2     Rita Unit on September 20, 2012 until he filed his Second Amended Complaint on
 3     February 15, 2017. (Doc. 209 at 13.) He argues, however, that his claims against these
 4     Defendants did not accrue until July 2, 2015, when he discovered their identities for the
 5     first time; therefore, his claims against them in the SAC were timely filed. (Id. at 11−13.)
 6     He also argues that his claims against all Defendants relate back to when he filed his
 7     original Complaint on August 5, 2013. (Id. at 7−11.)
 8                   1.     Accrual
 9                          a.     Legal Standard
10            Under federal law, it is well established that a claim accrues “when the plaintiff
11     knows or has reason to know of the injury which is the basis of the action.” TwoRivers,
12     174 F.3d at 991; see also Kimes 84 F.3d at 1128; Golden Gate Hotel Ass’n v. City &
13     Cnty. of San Francisco, 18 F.3d 1482, 1486 (9th Cir. 1994). “Because it is inequitable to
14     bar someone who has no idea he has been harmed from seeking redress, the statute of
15     limitations has generally been tolled by the ‘discovery rule.’”        Bibeau v. Pac. Nw.
16     Research Found. Inc., 188 F.3d 1105, 1108 (9th Cir. 1999), opinion amended on denial
17     of reh’g, 208 F.3d 831 (9th Cir. 2000). “[T]he discovery rule provides that a limitations
18     period does not commence until a plaintiff discovers, or reasonably could have
19     discovered, his claim. O'Connor v. Boeing N. Am., Inc., 311 F.3d 1139, 1147 (9th Cir.
20     2002). The plaintiff has a duty, however, to “be diligent in discovering the critical facts.”
21     Bibeau, 188 F.3d at 1108.
22            The same standard for accrual applies in prisoner civil rights cases. See, e.g.,
23     Gregg v. Hawaii, Dep’t of Pub. Safety, 870 F.3d 883, 885 (9th Cir. 2017). Accrual takes
24     place even if a plaintiff does not know the full extent of the injury. Id. at 887 (citing
25     Wallace, 549 U.S. at 391). But mere knowledge of an injury is not enough if the plaintiff
26     does not and could not also reasonably know the cause of that injury. Thus, for accrual to
27     take place, a plaintiff must know or be able with reasonable diligence to know “[the]
28     injuries forming the basis for her action and their cause.” Gregg, 870 F.3d at 887.



                                                  - 17 -
     Case 2:13-cv-01591-DJH-DMF Document 227 Filed 10/09/18 Page 18 of 27




 1                          b.     Defendants’ Accrual Arguments
 2            As an initial matter, Defendants do not specify which particular claims they
 3     believe accrued at the time of Plaintiff’s assault. Because only Count Three contains
 4     claims arising directly from Plaintiff’s September 20, 2012 assault, and Defendants argue
 5     that Plaintiff’s claims accrued at the time of that assault, the Court infers that Defendants’
 6     accrual argument applies only to Plaintiff’s claims in Count Three.
 7            In Count Three, Plaintiff names Defendants Baker, Puri, Pacheco, Runge, Jasso,
 8     Patrick, Luker, and Thompson. (See Doc. 98 ¶¶ 221−26.) Of these Defendants, Plaintiff
 9     substituted Defendants Jasso, Pacheco, and Thompson for the three Doe Defendants he
10     named in the FAC (see Docs. 31, 32), and these three Defendants are not among those
11     moving for summary judgment.         Additionally, although Defendants include Warden
12     Moody in their argument, Warden Moody is not among the Defendants Plaintiff sues in
13     Count Three, and the Court has already found that Plaintiff fails to state a claim against
14     Warden Moody in Count One.           Taking all these factors into account, Defendants’
15     argument that Plaintiff’s claims accrued on September 20, 2012, when Plaintiff “knew of
16     his injury” in the prison riot, applies, at most, to Plaintiff’s claims against Defendants
17     Puri, Patrick, Luker, and Runge.
18            As evidence that Plaintiff had sufficient knowledge of his injuries for these claims
19     to accrue from the time of his assault, Defendants point to Plaintiff’s January 12, 2013
20     Inmate Letter, in which Plaintiff relevantly stated,
21                   Threat to Safety (violation of the Eighth Amendment) . . .
22                   Sometime during the end of September of 2012, during the
                     first week of my imprisonment . . . I found myself in a coma
23                   with life-threatening injuries as a result of negligence in
                     behalf of D.O.C. Officers. I vividly recall exiting medical
24
                     and going towards my housing unit. Inexplicably, during a
25                   full blown riot, and “ICS” initiated, I found myself in the
                     center of it all but protected until, I seen CO II Alvarez and
26
                     CO II Martinez open the gate and a multitude of blacks ran
27                   out, caught me by myself, attacked me, stomped me, and
                     almost killed me!
28



                                                   - 18 -
     Case 2:13-cv-01591-DJH-DMF Document 227 Filed 10/09/18 Page 19 of 27




 1     (Doc. 225 at 4; Doc. 180-1 at 29.)
 2            This evidence shows that Plaintiff knew of the injuries underlying his claims
 3     against the Defendants who allegedly failed to protect him during the September 20, 2012
 4     riot no later than January 12, 2013 when he filed this Inmate Letter.7 Additionally, it is
 5     undisputed that Plaintiff did not complete the administrative grievance process until May
 6     28, 2013, and the statute of limitations was therefore tolled until that time. (See Doc. 180
 7     ¶ 16; Doc. 210 ¶ 16.) On the basis of these undisputed facts, Defendants make a prima
 8     facie showing that the two-year statute of limitations began to run at least by May 28,
 9     2013, and therefore elapsed on May 28, 2015, thereby making Plaintiff’s claims against
10     Defendants Puri, Patrick, Luker, and Runge, whom Plaintiff did not name in this lawsuit
11     until he moved to amend his First Amended Complaint nearly 18 months later on
12     November 15, 2016 (see Doc. 65), untimely.
13                          c.     Plaintiff’s Response
14            In light of this showing, Plaintiff bears the burden of showing or creating a
15     genuine issue of material fact that the statute of limitations does not bar his claims.
16     Plaintiff does not argue or point to any evidence to create a genuine issue of material fact
17     that he did not know or have reason to know of the injuries “which are the basis of the
18     action” as well as their cause either immediately after the riot occurred, or at least by
19     January 12, 2013, when he stated the nature of his claims in his initial grievance. Instead,
20     he argues as a matter of law that, for purposes of accrual, a plaintiff must not only know
21     of his injury but must also know the identities of those who caused the injury. (Doc. 209
22
              7
23               Although Defendants ostensibly argue that the Inmate Letter shows Plaintiff
       knew of his injuries from the time the assault took place, they point to no evidence
24     showing Plaintiff’s level of awareness at that time, and other evidence set forth above
25     shows that Plaintiff was not entirely cognizant of what had happened to him after the
       assault, he had emergency brain surgery, and he remained hospitalized outside of prison
26     for at least one month thereafter. Because it is not clear on these facts what Plaintiff
27     knew when, and Defendants bear the initial burden of showing that the statute of
       limitations applies, Defendants have not carried their burden with respect to their claim
28     that Plaintiff knew of the injuries that underlie his claims as far back as September 20,
       2012, when his assault took place.

                                                  - 19 -
     Case 2:13-cv-01591-DJH-DMF Document 227 Filed 10/09/18 Page 20 of 27




 1     at 11.)    He thereby maintains that, notwithstanding his knowledge of the injuries
 2     underlying his claims against the officers who failed to protect him at the time he
 3     initiated the administrative grievance process, his claims against Puri, Patrick, Luker, and
 4     Runge did not accrue until July 2, 2015, when he was first able to discover that these
 5     individuals were working the swing shift at Santa Rita Unit at the time of his assault,
 6     thereby giving him an additional two years—until July 2, 2017—in which to name these
 7     Defendants. (Doc. 209 at 10−13.) He further maintains that, because he filed his SAC on
 8     February 15, 2017, his claims against these Defendants are timely. (Id. at 13.)
 9            In support of his accrual argument, Plaintiff first cites to Bay Area Laundry & Dry
10     Cleaning Pension Trust Fund v. Ferbar Corp. of California, Inc., 522 U.S. 192, 193
11     (1997) (quoting Rawlings v. Ray, 312 U.S. 96, 98 (1941)), for the proposition that “[a]
12     limitations period ordinarily does not begin to run until the plaintiff has a ‘complete and
13     present cause of action.’” (Doc. 209 at 11.) Plaintiff further cites without specific
14     discussion to Bibeau, 188 F.3d at 1108, which in turn cites to United States v. Kubrick,
15     444 U.S. 111, 122 (1979), for the proposition that a claim accrues when “a plaintiff has
16     knowledge of the ‘critical facts’ of his injury, which are ‘that he has been hurt and who
17     has inflicted the injury.’” (Doc. 209 at 11.) (emphasis added).
18                          d.     Discussion
19            Defendants agree with the general proposition that a claim accrues only when a
20     plaintiff has a complete and present cause of action, but they argue on the basis of Soto,
21     882 F.3d at 870, that Plaintiff had a complete and present cause of action when he knew
22     of his injury, whether or not he knew the identities of all the officers involved. (Doc. 225
23     at 3−4.)
24            In Soto, the Ninth Circuit addressed whether the mandatory exhaustion of
25     administrative remedies in prisoner suits delays accrual—such that the limitations period
26     begins to run only after the grievance process is finished—or whether the claims accrue
27     when the prisoner/plaintiff knows of the injury, and exhaustion merely tolls the running
28     of the statute. 882 F.3d at 870−71. On this question, Soto declined to hold that the



                                                  - 20 -
     Case 2:13-cv-01591-DJH-DMF Document 227 Filed 10/09/18 Page 21 of 27




 1     limitations period begins only after the grievance process is done, finding that this
 2     approach would potentially delay accrual in prisoner cases for years and “frustrate the
 3     purpose of the limitations period,” and instead held that “[t]he potential unfairness of
 4     limitations running during exhaustion is better addressed by equitable tolling.”8 Id. As
 5     relevant here, Soto also found that “[t]he courts that have addressed the issue keep the
 6     accrual trigger fixed to the inmate’s knowledge of the injurious event” and that “[w]hen,
 7     as here, the inmate knows of the acts when they occurred and knows that he was injured,
 8     the claim accrues.” Id. at 871. Applying this standard, the Court agrees that Plaintiff’s
 9     claims in Count Three accrued no later than January 12, 2013, when he clearly and
10     unequivocally demonstrated his knowledge of his injuries and the bases of his claims in
11     his Inmate Letter. For the reasons already discussed, this makes Plaintiff’s claims against
12     Puri, Patrick, Luker, and Runge untimely.
13            Plaintiff’s reliance on Bibeau for the proposition that, for accrual purposes, a
14     plaintiff must also have knowledge of who caused his injury does not compel a different
15     conclusion under the facts in this case. Kubrick, which Bibeau cited, found only that
16     accrual requires factual knowledge of the injury, but not knowledge of the specific legal
17     basis of the potential claim, see 444 U.S. at 122, and does not provide any discussion
18     relevant to Plaintiff’s circumstances. Bibeau also presents unique factual circumstances
19     that do not apply here. In Bibeau, the Ninth Circuit addressed whether a prisoner who
20     had participated in testicular radiation experiments under Dr. Carl Heller (“the Heller
21     experiments”) knew or should have known when he became aware of subsequent
22     physical ailments that his symptoms were the result of those experiments. 188 F. 3d. at
23     1106−10. The Ninth Circuit declined to hold that the plaintiff’s claims accrued from the
24     time he became aware of his injuries because it found there was a question of fact
25     whether the plaintiff reasonably should have known—or with due diligence could have
26
              8
27              In this case, where Plaintiff’s knowledge of his injuries is not clearly
       demonstrated on the record until he began the administrative grievance process, there is
28     no practical difference between staying accrual to the end of that process and tolling the
       running of the statute.

                                                   - 21 -
     Case 2:13-cv-01591-DJH-DMF Document 227 Filed 10/09/18 Page 22 of 27




 1     discovered—that the Heller experiments, and not some other medical procedure or
 2     condition, were the cause of his injuries. Id. at 1110. In context, the question of “who . .
 3     . inflicted the injury” in Bibeau was really a question of causation, not identity, because
 4     Dr. Heller’s identity and involvement it the radiation experiments were already known to
 5     the plaintiff; it was only the causal link to the plaintiff’s injuries that was unknown and
 6     that therefore delayed accrual.
 7            In this case, there is no question that Plaintiff knew of the cause of his injuries and
 8     the bases of his potential claims in Count Three by at least January 13, 2013, when he
 9     filed his Inmate Letter, in which he made this knowledge explicit. Although this Inmate
10     Letter, coupled with Kokemor’s response, also shows that Plaintiff was initially mistaken
11     as to the identities of the particular COs who allegedly opened the gate that allowed the
12     rioting inmates access to Plaintiff, and Plaintiff was unable to obtain the correct
13     information through his initial request, this does not mean that he lacked the basic
14     knowledge required for his claims to accrue and for the statute of limitations to begin to
15     run on those claims. Plaintiff was in fact able to file viable Eighth Amendment claims
16     against three COs, whom he named only as “Doe Defendants,” by February 13, 2014,
17     when he filed his FAC, and Plaintiff could have named additional Doe Defendants, even
18     without knowing exactly who or how many COs to name. In any case, Plaintiff points to
19     no authority for the broad proposition that when, as here, a plaintiff knows of his injury
20     as well as the cause of the injury and the precise nature of his potential claims, he must
21     also know the names and number of all the individuals potentially responsible for causing
22     or failing to prevent his injury before his claims accrue and the two-year statute of
23     limitations begins to run on those claims.
24            Plaintiff elsewhere appears to argue that his claims did not accrue—or that the
25     Court should nonetheless consider the 2-year limitations period equitably tolled—until
26     Ryan answered Plaintiff’s Court-issued subpoenas with specific information regarding
27     who was working at the time of the riot on the ground that, up until that time, Plaintiff
28     diligently attempted to discover this information via the prison grievance process, and



                                                    - 22 -
     Case 2:13-cv-01591-DJH-DMF Document 227 Filed 10/09/18 Page 23 of 27




 1     ADC failed to provide him this information. (See Doc. 209 at 9−10.) Here, Kokemor’s
 2     denials of Plaintiff’s initial requests for this information in February 2013 create a
 3     question of fact that ADC thwarted Plaintiff’s initial attempt to identify the proper
 4     Defendants for his claims. Plaintiff does not point to any evidence, however, that he
 5     addressed this issue in his follow-up grievances and grievance appeals or to show what, if
 6     any, additional steps he took to determine the identities of these Defendants during the
 7     year that passed between when Kokemor denied his initial request and when Plaintiff
 8     filed his FAC, naming the three Doe Defendants, on February 13, 2014. Nor does
 9     Plaintiff expressly argue or point to any case law to support that the Court should refrain
10     from applying the statute of limitations against Plaintiff under the relevant facts presented
11     here. The issue of whether and to what extent a party’s conduct in initially withholding
12     requested information prevents it from later asserting a statute of limitations defense has
13     therefore not been fully briefed. Accordingly, the Court will not address this issue, and
14     will instead address Plaintiff’s alternate argument that relation back applies to save his
15     untimely claims.
16                   2.     Relation Back
17            Under Arizona law, an amendment changing a party relates back to the date of the
18     original pleading when (A) “the amendment asserts a claim . . . that arose out of the
19     conduct, transaction, or occurrence set forth . . . in the original pleading,” and (B) “within
20     the applicable limitations period—plus the period provided in Rule 4(i) for service of the
21     summons and complaint—the party to be brought in by amendment:
22                   (i) has received such notice of the institution of the action that
23                   it will not be prejudiced in maintaining a defense on the
                     merits; and
24
                     (ii) knew or should have known that, but for a mistake
25                   concerning the identity of the proper party, the action would
                     have been brought against the party.
26
27     Ariz. Rule of Civ. P. 15(c).
28



                                                   - 23 -
     Case 2:13-cv-01591-DJH-DMF Document 227 Filed 10/09/18 Page 24 of 27




 1            The limitations period for service prescribed by Rule 4(i) is “90 days after the
 2     complaint is filed.” Ariz. R. Civ. P. 4(i). Hence, for relation back to apply, Plaintiff must
 3     show that Defendants Puri, Patrick, Luker, and Runge received notice of this action
 4     within 90 days of the expiration of the 2-year limitations period on May 28, 2015—
 5     meaning by approximately August 28, 2015—such that they would not be prejudiced by
 6     having to defend against Plaintiff’s claims on the merits. Plaintiff must also show that
 7     these Defendants either knew or had reason to know that, but for a mistake in identity,
 8     Plaintiff would have named them in the original Complaint.
 9            Plaintiff does not argue or point to any evidence that any of the moving
10     Defendants had actual notice of this action by August 28, 2015. Instead, he argues only
11     generally that such notice and knowledge may be imputed to them. (Doc. 209 at 10.) In
12     certain circumstances, “notice and knowledge may be imputed from an original defendant
13     to a new defendant. . . . when there is an ‘identity of interest’ between the two. Pargman
14     v. Vickers, 96 P.3d 571, 577 (Ariz Ct. App. 2004), as amended on denial of
15     reconsideration (Nov. 1, 2004) (internal citation omitted). This requires that the original
16     defendants be “so closely related in their business operations or other activities that the
17     institution of an action against one serves to provide notice of the litigation to the other.”
18     Id. (internal quotation marks and citation omitted). “Notice may also be imputed when
19     the new and original defendants share the same attorney.” Id.
20            Plaintiff argues that all moving Defendants have an “identity of interest” with
21     those named in the original Complaint, and the Court may thereby impute notice and
22     knowledge of this action to them from the time Plaintiff filed that Complaint. (Doc. 209
23     at 10.) Plaintiff does not claim or point to any evidence, however, that anyone named as
24     a Defendant in the original Complaint received notice that Plaintiff had instituted this
25     action at that time. Moreover, the record before the Court does not support that any
26     Defendants had such knowledge at that time because the original Complaint was
27     dismissed on screening (see Doc. 6); therefore no Defendants were ever served that
28     Complaint. Instead, the first time the record shows that any Defendants received notice



                                                   - 24 -
     Case 2:13-cv-01591-DJH-DMF Document 227 Filed 10/09/18 Page 25 of 27




 1     of this lawsuit was when COs Jasso and Pacheco and Sergeant Thompson, whom
 2     Plaintiff named as Doe Defendants in the FAC, were served the FAC. This occurred
 3     after Plaintiff filed his Notice of Substitution and the Court ordered service on these
 4     Defendants on August 4, 2015. (See Docs. 31, 32.) Thereafter, Jasso and Pacheco were
 5     served on October 5, 2015, and Thompson was served on October 30, 2015. (See Docs.
 6     36−38.)
 7           As to Defendants Puri, Patrick, Luker, and Runge, it is undisputed that, as Plaintiff
 8     argues, these Defendants were involved in the same “business operations or other
 9     activities” of providing security at ASPC-Tucson during the prisoner riot in which
10     Plaintiff was injured on September 20, 2012.          Therefore, drawing all reasonable
11     inferences in Plaintiff’s favor, notice of this action could be imputed to these Defendants
12     as early as October 5, 2015. But this does not save Plaintiff’s claims for two reasons.
13     First, Rule 15(c) applies when a plaintiff substitutes a defendant for an improperly-named
14     defendant. In this case, Plaintiff had already substituted three named Defendants for the
15     unnamed Doe Defendants as to whom the Court found he stated claims in his SAC.
16     Plaintiff has not substituted Puri, Patrick, Luker, and Runge for any other erroneously or
17     fictitiously named Defendants; rather, he added these Defendants for the first time in his
18     SAC. Second, even if Rule 15(c) otherwise applied, there is no evidence that these
19     Defendants received notice of this action before Plaintiff filed his SAC, and the earliest
20     actual notice on record that could be imputed to them occurred on October 5, 2015, after
21     the two-year statute of limitations expired—at the latest—in August 2015. For these
22     reasons, relation-back does not save Plaintiff’s claims against these particular
23     Defendants, and the Court will grant summary judgment to Defendants Puri, Patrick,
24     Luker, and Runge on statute of limitations grounds.
25     V.    Defendants’ Motion for Leave to Exceed Page Limit Re Reply
26           Defendants move for leave to exceed the 11-page page limit for a reply brief under
27     Local Rule 7.2(e) and to file a 25-page proposed Reply. (Doc. 224.) They argue that this
28     extension is necessary because Plaintiff filed a 25-page Response to Defendants’ Motion



                                                 - 25 -
     Case 2:13-cv-01591-DJH-DMF Document 227 Filed 10/09/18 Page 26 of 27




 1     for Summary Judgment, and Defendants need additional pages to adequately address the
 2     facts and citations to authority Plaintiff included in that Response. (Id. at 1.) The Court
 3     will grant the Motion in part to the extent that Defendants have sought to exceed the page
 4     limit to address the arguments Plaintiff made in response to their Motion. (Doc. 225.)
 5            Defendants also seek to include several pages of wholly new arguments in Section
 6     II.C.6 of their proposed Reply, asserting for the first time that Defendants Puri, Patrick,
 7     Luker, and Runge are entitled to summary judgment on the merits of Plaintiff’s claims.
 8     (Id. at 17−24.) Defendants initially argued in their Motion for Summary Judgement that
 9     Plaintiff failed to allege sufficient facts to state claims against these Defendants, even
10     though the Court had already found on screening that Plaintiff had sufficiently stated
11     such claims.    But Defendants did not argue, as they do now, that Plaintiff lacked
12     sufficient evidence to support his claims against these Defendants; nor did they present
13     any facts or point to any evidence in their Motion for Summary Judgment bearing on the
14     merits of these claims.
15            Defendants’ arguments made for the first time in their over-long Reply are not
16     well taken. Defendants should be aware that arguments raised for the first time in a reply
17     brief are waived See United States v. Anderson, 472 F.3d 662, 668 (9th Cir. 2006);
18     Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam) (the court will not
19     consider arguments raised for the first time in a reply brief); Martinez-Serrano v. INS, 94
20     F.3d 1256, 1259 (9th Cir. 1996) (arguments raised for first time in reply brief are not
21     considered). In addition, Defendants presented no facts about the September 20, 2012
22     riot when they moved for summary judgment; accordingly, they failed to meet their
23     initial burden as movants of showing they are entitled to summary judgment on the merits
24     of Plaintiff’s claims, and Plaintiff was not required to produce anything to survive
25     summary judgment. Defendants’ arguments in Section II.C.6 based on the insufficiency
26     of Plaintiff’s evidence are therefore misplaced. In light of these issues, the Court will
27     direct the Clerk of Court to file Defendants’ lodged, proposed Reply, but the Court will
28     not consider any of the arguments raised in Section II.C.6.



                                                 - 26 -
     Case 2:13-cv-01591-DJH-DMF Document 227 Filed 10/09/18 Page 27 of 27




 1            IT IS ORDERED:
 2            (1)    The reference to the Magistrate Judge is withdrawn as to Defendants Ryan,
 3     Moody, McCutcheon, Kokemor, Thomas, Puri, Patrick, Luker, and Runge’s Motion for
 4     Summary Judgment (Doc. 179) and Motion for Leave to Exceed Page Limit Re Reply
 5     (Doc. 224).
 6            (2)    Defendants’ Motion for Summary Judgment (Doc. 179) is granted, and
 7     Defendants Ryan, Moody, McCutcheon, Kokemor, Thomas, Puri, Patrick, Luker, and
 8     Runge are dismissed with prejudice.
 9            (3)    Defendants’ Motion for Leave to Exceed Page Limit Re Reply (Doc. 224)
10     is granted in part and denied in part as follows:
11                   (a)    The Motion is granted in part as to Sections I, II.A−II.C.5, and III
12     of the lodged, proposed Reply; and the Clerk of Court is directed to file the entire Reply.
13                   (b)    The Motion is denied in part as to Section II.C.6 (Doc. 225 at
14     17−24) of the lodged, proposed Reply, and for the reasons discussed in this Order, the
15     will not consider any arguments made in Section II.C.6 of the Reply.
16            (4)    The remaining claims in this action are Plaintiff’s Eighth Amendment
17     failure-to-protect/threat-to-safety claims against Defendants Baker, Pacheco, Jasso, and
18     Thompson in Count Three and Plaintiff’s constitutional and state law medical claims
19     against Corizon and individual Corizon employees in Counts One, Two, Four, and Five.
20            Dated this 9th day of October, 2018.
21
22
23                                                   Honorable Diane J. Humetewa
24                                                   United States District Judge

25
26
27
28



                                                  - 27 -
